Appeal by the defendant from a judgment of the County Court, Nassau County (Weinberg, J.), rendered April 27, 2005, convicting him of criminal possession of a controlled substance in the third degree (two counts), upon a jury verdict, and imposing sentence.
Ordered that the order is affirmed.
We have reviewed the record and agree with the defendant’s *693assigned counsel that there are no nonfrivolous issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see Anders v California, 386 US 738 [1967]; People v Paige, 54 AD2d 631 [1976]; cf. People v Gonzalez, 47 NY2d 606 [1979]). Rivera, J.R, Skelos, Santucci and Belen, JJ., concur.